Title: From George Washington to George Clinton, 5 August 1781
From: Washington, George
To: Clinton, George


                        Dear Sir

                            Head Quarters Dobb’s Ferry 5th Augt 1781
                            
                        
                        Your Favor of the 1st inst.—inclosing the Letter from Gen. Schuyler & others, is
                            this Moment come to Hand.
                        It is not a little distressing to find that the States will not or cannot fill their Continental Battalions,
                            or afford the Aids of Militia required from them—but that instead thereof they are expecting from me the few operating
                            Troops which I have to depend on—the Consequence of this Conduct is too obvious to need any Coment.
                            instead of offensive Measures, a defensive Plan must be adopted—instead of an active & decisive Campaign, which I
                            had hoped to have made, we must end our Operations in Languor & Disgrace—& perhaps protract the War, to
                            the Hazard of our final Ruin.
                        In Consequence of your Excellency’s former Letter, I dispatched an Express to Govr Hancock, with a reiterated
                            Request that he would order in the Militia of Berkshire & other Western Counties imediately to Albany—and have
                            also addressed the Comandg Officer of the Militia raising in those Counties, begging him to march forward without Delay to
                            the Orders of Genl Clinton—what Effect these Requisitions will have, it is impossible for me to say: in the Mean Time, I
                            will leave the Remains of Courtlandt’s Regt at Albany, trusting that the State will, by its own Exertions, enable me to
                            call them down when necessary, by substituting 9 Months Men, if those for three Years cannot be obtained.
                        In Hopes that no further Delay of the Militia, from the Western parts of Massats may happen, for Want of any
                            Exertions on my Part, I have desired Maj. Genl Lincoln, an Officer of that State, to proceed to the County of Berkshire,
                            for the Express Purpose of hastening them on—however little Effect my written Applications have had—I hope his personal
                            Attendance will produce the Aid we expect from those Counties. I have the Honor to be with the highest Esteem &
                            Respect Your Excellency’s Most Obedt & humle Servant
                        
                            Go: Washington
                        
                    